Exhibit 10.1

 

FINAL



 

VOTING AND SUPPORT AGREEMENT

 

This Voting and Support Agreement (this “Agreement”) is entered into as of
February [•], 2020, by and between Dialog Semiconductor plc, a company
incorporated in England and Wales (“Parent”), and ____________________
(“Stockholder”).

 

Recitals

 

A.       Stockholder is a holder of record and the “beneficial owner” (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
of certain shares of common stock of Adesto Technologies Corporation, a Delaware
corporation (the “Company”).

 

B.       Parent, Azara Acquisition Corp., a Delaware corporation (“Merger Sub”),
and the Company are entering into an Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), which provides (subject to the terms
and conditions set forth therein) for the merger of Merger Sub with and into the
Company (the “Merger”).

 

C.       In the Merger, each outstanding share of common stock of the Company is
to be converted into the right to receive the cash consideration set forth in
the Merger Agreement.

 

D.       Stockholder is entering into this Agreement in order to induce Parent
to enter into the Merger Agreement and cause the Merger to be consummated.

 

Agreement

 

The parties to this Agreement, intending to be legally bound, agree as follows:

 

section 1.        Certain Definitions

 

For purposes of this Agreement:

 

(a)                           The terms “Acquired Companies,” “Acquisition
Inquiry,” “Acquisition Proposal,” “Company Common Stock,” “Person” and other
capitalized terms used but not otherwise defined in this Agreement have the
meanings assigned to such terms in the Merger Agreement.

 

(b)                          “Expiration Date” means the earliest of: (i) the
date on which the Merger Agreement is validly terminated in accordance with its
terms; (ii) the date on which the Merger becomes effective; and (iii) the date
upon which Parent and Stockholder mutually agree to terminate this Agreement in
writing

 

(c)                           Stockholder shall be deemed to “Own” or to have
acquired “Ownership” of a security if Stockholder: (i) is the record owner of
such security; or (ii) is the “beneficial owner” (within the meaning of Rule
13d-3 under the Exchange Act) of such security.

 

(d)                          “Subject Securities” means: (i) all securities of
the Company (including all shares of Company Common Stock and all options,
restricted stock units, warrants and other rights to acquire shares of Company
Common Stock) Owned by Stockholder as of the date of this Agreement; and (ii)
all additional securities of the Company (including all additional shares of
Company Common Stock and all additional options, restricted stock units,
warrants and other rights to acquire shares of Company Common Stock) of which
Stockholder acquires Ownership during the Voting Period.

 



 

 

 

(e)                           A Person shall be deemed to have effected a
“Transfer” of a security if such Person directly or indirectly: (i) sells,
pledges, encumbers, grants an option with respect to, transfers or disposes of
such security or any interest in such security to any Person other than Parent;
(ii) enters into an agreement or commitment contemplating the possible sale of,
pledge of, encumbrance of, grant of an option with respect to, transfer of or
disposition of such security or any interest therein to any Person other than
Parent; or (iii) reduces such Person’s beneficial ownership of or interest in
such security.

 

(f)                            “Voting Period” means the period commencing on
(and including) the date of this Agreement and ending on (and including) the
Expiration Date.

 

section 2.        Transfer of Subject Securities and Voting Rights

 

2.1            Restriction on Transfer of Subject Securities. Subject to Section
2.3, during the Voting Period, Stockholder shall not cause or permit any
Transfer of any of the Subject Securities to be effected (other than in the
Merger). Without limiting the generality of the foregoing, during the Voting
Period, Stockholder shall not tender, agree to tender or permit to be tendered
any of the Subject Securities in response to or otherwise in connection with any
tender or exchange offer.

 

2.2            Restriction on Transfer of Voting Rights. During the Voting
Period, Stockholder shall ensure that: (a) none of the Subject Securities is
deposited into a voting trust; and (b) no proxy is granted (except for the proxy
granted in connection with this Agreement), and no voting agreement or similar
agreement is entered into (except for the voting covenants contained in this
Agreement), with respect to any of the Subject Securities.

 

2.3            Permitted Transfers. Section 2.1 shall not prohibit a transfer of
Subject Securities by Stockholder: (a) if Stockholder is an individual, (i) to
any member of Stockholder’s immediate family, or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family, (ii) as a bona fide
gift or charitable donation, or (iii) upon the death of Stockholder; or (b) if
Stockholder is a partnership or limited liability company, to one or more
partners or members of Stockholder or to an affiliated corporation under common
control with Stockholder; provided, however, that a transfer referred to in this
sentence shall be permitted only if, as a precondition to such transfer, the
transferee agrees in a written document, reasonably satisfactory in form and
substance to Parent, to be bound by all of the terms of this Agreement. In
addition, Section 2.1 shall not prohibit a transfer by Stockholder of Subject
Securities issued to Stockholder on settlement of RSUs, or on exercise of stock
options, for the purpose of paying taxes or satisfying tax withholding
obligations in connection with such settlement or exercise.

 

section 3.        Voting of Shares

 

3.1            Voting Covenant. Stockholder hereby agrees that, during the
Voting Period, at any meeting of the stockholders of the Company (however
called), and at every adjournment or postponement thereof, and in any action by
written consent of stockholders of the Company, unless otherwise directed in
writing by Parent, Stockholder shall cause the Subject Securities with respect
to which there are voting rights to be voted:

 

(a)                in favor of: (i) the Merger and the adoption of the Merger
Agreement; (ii) each of the other actions contemplated by the Merger Agreement;
and (iii) any action in furtherance of any of the foregoing;

 

(b)               against any action or agreement that would result in a breach
of any representation, warranty, covenant or obligation of the Company in the
Merger Agreement; and

 



2

 

 

(c)                against each of the following actions (other than the Merger,
the other Contemplated Transactions and actions that are permitted by the terms
of Section 4.2(b) of the Merger Agreement): (i) any extraordinary corporate
transaction, such as a merger, consolidation, amalgamation, plan or scheme of
arrangement, share exchange or other business combination involving any Acquired
Company; (ii) any sale, lease, sublease, license, sublicense or transfer of a
material portion of the rights or other assets of any Acquired Company; (iii)
any reorganization, recapitalization, dissolution or liquidation of the Company
or any of its Significant Subsidiaries; (iv) any change in a majority of the
board of directors of the Company; (v) any amendment to the Company’s
certificate of incorporation or bylaws; (vi) any material change in the
capitalization of the Company or the Company’s corporate structure; and (vii)
any other action which is intended to impede, interfere with, delay, postpone,
discourage or adversely affect the Merger.

 

3.2            Other Voting Agreements. During the Voting Period, Stockholder
shall not enter into any agreement or understanding with any Person to vote or
give any instruction in any manner inconsistent with clause “(a),” clause “(b)”
or clause “(c)” of Section 3.1. Except as set forth in or contemplated by this
Agreement, Stockholder may vote his or her Subject Securities in his or her
discretion on all matters submitted for the vote of the Company’s stockholders
or in connection with any meeting or written consent of the Company’s
stockholders.

 

3.3            Proxy.

 

(a)                Contemporaneously with the execution of this Agreement: (i)
Stockholder shall deliver to Parent a proxy in the form attached to this
Agreement as Exhibit A, which shall (at all times during the Voting Period) be
irrevocable to the fullest extent permitted by law with respect to the shares
referred to therein (the “Proxy”); and (ii) Stockholder shall cause to be
delivered to Parent an additional proxy (in the form attached hereto as Exhibit
A) executed on behalf of the record owner of any outstanding shares of Company
Common Stock that are owned beneficially (within the meaning of Rule 13d-3 under
the Exchange Act), but not of record, by Stockholder.

 

(b)               Stockholder shall not enter into any tender, voting or other
similar agreement, or grant a proxy or power of attorney, with respect to any of
the Subject Securities that is inconsistent with this Agreement or otherwise
take any other action with respect to any of the Subject Securities that would
in any way restrict, limit or interfere with the performance of any of
Stockholder’s obligations hereunder or any of the actions contemplated hereby.

 

section 4.        Waiver of Appraisal and Dissenters’ Rights

 

Stockholder hereby irrevocably and unconditionally waives, and agrees to cause
to be waived and to prevent the exercise of, any rights of appraisal, any
dissenters’ rights and any similar rights relating to the Merger or any related
transaction that Stockholder or any other Person may have by virtue of, or with
respect to, any shares of Company Common Stock Owned by Stockholder (including
any and all such rights under Section 262 of the DGCL).

 

section 5.        Representations and Warranties of Stockholder

 

Stockholder hereby represents and warrants to Parent as follows:

 

5.1            Authorization, etc. Stockholder has the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement and
the Proxy and to perform Stockholder’s obligations hereunder and thereunder.
This Agreement and the Proxy have been duly executed and delivered by
Stockholder and constitute legal, valid and binding obligations of Stockholder,
enforceable against Stockholder in accordance with their terms, subject to: (a)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies. If Stockholder is a corporation, then Stockholder
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was organized. If Stockholder is a general
or limited partnership, then Stockholder is a partnership duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it was organized. If Stockholder is a limited liability company, then
Stockholder is a limited liability company duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was organized.
Stockholder and its Representatives have reviewed and understand the terms of
this Agreement, and Stockholder has consulted and relied upon Stockholder’s
counsel in connection with this Agreement.

 



3

 

 

5.2            No Conflicts or Consents.

 

(a)                The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not: (i) if Stockholder is an Entity, conflict with or violate
any of the charter or organizational documents of Stockholder or any resolution
adopted by the equity holders, the board of directors (or other similar body) or
any committee of the board of directors (or other similar body) of Stockholder;
(ii) conflict with or violate any Legal Requirement or Order applicable to
Stockholder or by which Stockholder or any of Stockholder’s properties is or may
be bound or affected; or (iii) result in or constitute (with or without notice
or lapse of time or both) any breach of or default under, or give to any Person
(with or without notice or lapse of time or both) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time or both) in the creation of any Encumbrance on any of the Subject
Securities pursuant to, any Contract to which Stockholder is a party or by which
Stockholder or any of Stockholder’s affiliates or properties is or may be bound
or affected.

 

(b)               The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not, require any Consent of any Person. The execution and
delivery of any additional proxy pursuant to Section 3.3(a)(ii) with respect to
any shares of Company Common Stock that are owned beneficially but not of record
by Stockholder do not, and the performance of any such additional proxy will
not, require any Consent of any Person. Stockholder is not, nor will Stockholder
be, required to give any notice to any person in connection with the execution,
delivery or performance of this Agreement or the Proxy.

 

5.3            Title to Securities. As of the date of this Agreement: (a)
Stockholder holds of record (free and clear of any Encumbrance) the number of
outstanding shares of Company Common Stock set forth under the heading “Shares
Held of Record” on Schedule 1 of this Agreement; (b) Stockholder holds (free and
clear of any Encumbrance) the options, restricted stock units, warrants and
other rights to acquire shares of Company Common Stock set forth under the
heading “Options, RSUs, Warrants and Other Rights” on Schedule 1 of this
Agreement; (c) Stockholder Owns the additional securities of the Company set
forth under the heading “Additional Securities Beneficially Owned” on Schedule 1
of this Agreement; and (d) Stockholder does not directly or indirectly Own any
shares of capital stock or other securities of the Company, or any option,
restricted stock unit, warrant or other right to acquire (by purchase,
conversion or otherwise) any shares of capital stock or other securities of the
Company, other than the shares, options, restricted stock units, warrants and
other rights set forth on Schedule 1 of this Agreement.

 

5.4            Accuracy of Representations. The representations and warranties
contained in this Agreement are accurate and complete in all respects as of the
date of this Agreement, and will be accurate and complete in all respects at all
times through and including the Expiration Date as if made as of any such time
or date.

 



4

 

 

section 6.        Miscellaneous

 

6.1            Stockholder Information. Stockholder hereby agrees to permit
Parent, Merger Sub and the Company to (a) publish and disclose in the Proxy
Statement, any current report on Form 8-K or any other document or schedule
required to be filed with the SEC, any other Governmental Body or any stock
exchange or self-regulatory organization in connection with the Merger
(collectively, the “Public Filings”), Stockholder’s identity and ownership of
shares of Company Common Stock and the nature of Stockholder’s commitments,
arrangements and understandings under this Agreement and (b) file this Agreement
as an exhibit to any Public Filing.

 

6.2            Fiduciary Duties. Stockholder is entering into this Agreement
solely in Stockholder’s capacity as an Owner of Subject Securities, and
Stockholder shall not be deemed to be making any agreement in this Agreement in
Stockholder’s capacity as, or that would limit Stockholder’s ability to take, or
refrain from taking, actions as, a director or officer of the Company.

 

6.3            Termination. This Agreement shall terminate on the Expiration
Date and upon such termination no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (a) the provisions of
this Section 6 (other than Sections 6.1 and 6.2) shall survive any such
termination and (b) the termination of this Agreement shall not relieve
Stockholder from any liability arising from any intentional breach of any
representation, warranty, covenant or other provision of this Agreement prior to
such termination.

 

6.4            Further Assurances. From time to time and without additional
consideration, Stockholder shall execute and deliver, or cause to be executed
and delivered, such additional certificates, proxies, consents and other
instruments, and shall take such further actions, as Parent may reasonably
request (prior to, at or after the Closing) for the purpose of carrying out and
furthering the intent of this Agreement.

 

6.5            Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

 

6.6            Notices. Each notice, request, demand or other communication
under this Agreement shall be in writing and shall be deemed to have been duly
given, delivered or made as follows: (a) if delivered by hand, when delivered;
(b) if sent by registered, certified or first class mail, the third Business Day
after being sent; (c) if sent via an international courier service, when
delivered; and (d) if sent by email, when sent, provided that (i) the subject
line of such email states that it is a notice delivered pursuant to this
Agreement and (ii) the sender of such email does not receive a written
notification of delivery failure. All notices and other communications hereunder
shall be delivered to the address or email address set forth beneath the name of
such party below (or to such other address or email address as such party shall
have specified in a written notice given to the other party hereto):

 

if to Stockholder:

 

at the address set forth on the signature page of this Agreement; and

 



5

 

 

if to Parent:

 

Dialog Semiconductor plc

100 Longwater Ave, Green Park

Reading RG2 6GP, United Kingdom

Attention: General Counsel

Email:

 

with a copy (which shall not constitute notice) to:

 

Hogan Lovells US LLP

4085 Campbell Avenue, Suite 100

Menlo Park, California 94025, USA
Attention: Keith Flaum

Email:




6.7            Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the parties hereto agree that the court
making such determination shall have the power to limit the term or provision,
to delete specific words or phrases or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified. In
the event such court does not exercise the power granted to it in the prior
sentence, the parties hereto agree to replace such invalid or unenforceable term
or provision with a valid and enforceable term or provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid or unenforceable term or provision.

 

6.8            Entire Agreement. This Agreement and the Proxy and any other
documents delivered by the parties hereto in connection herewith and therewith
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both written and oral, between the parties with respect thereto.

 

6.9            Amendments. This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent and Stockholder.

 

6.10          Assignment; Binding Effect; No Third Party Rights. Except as
provided herein, neither this Agreement nor any of the interests or obligations
hereunder may be assigned or delegated by Stockholder, and any attempted or
purported assignment or delegation of any of such interests or obligations shall
be null and void. Subject to the preceding sentence, this Agreement shall be
binding upon Stockholder and Stockholder’s heirs, estate, executors and personal
representatives and Stockholder’s successors and assigns, and shall inure to the
benefit of Parent and its successors and assigns. Without limiting any of the
restrictions set forth in Section 2, Section 3 or elsewhere in this Agreement,
this Agreement shall be binding upon any Person to whom any Subject Securities
are transferred. Nothing in this Agreement is intended to confer on any Person
(other than Parent and its successors and assigns) any rights or remedies of any
nature.

 



6

 

 

6.11         Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the Proxy required to be performed by either of the parties hereto
were not performed in accordance with its specific terms or were otherwise
breached, and that monetary damages, even if available, would not be an adequate
remedy therefor. Stockholder agrees that, in the event of any breach or
threatened breach by Stockholder of any covenant or obligation contained in this
Agreement or in the Proxy, Parent shall be entitled, without any proof of actual
damages (and in addition to any other remedy that may be available to it at law
or in equity, including monetary damages) to obtain: (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation; and (b) an injunction restraining such breach or threatened
breach. Stockholder further agrees that neither Parent nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 6.11, and Stockholder irrevocably waives any right Stockholder may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

6.12         Non-Exclusivity. The rights and remedies of Parent under this
Agreement are not exclusive of or limited by any other rights or remedies which
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of Parent under this Agreement, and the
obligations and liabilities of Stockholder under this Agreement, are in addition
to their respective rights, remedies, obligations and liabilities under common
law requirements and under all applicable Legal Requirements.

 

6.13         Applicable Law; Jurisdiction; Waiver of Jury Trial.

 

(a)                This Agreement, and any action, suit or other legal
proceeding arising out of or relating to this Agreement (including the
enforcement of any provision of this Agreement) (whether at law or in equity,
whether in contract or in tort or otherwise), shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
regardless of the choice of laws principles of the State of Delaware, as to all
matters, including matters of validity, construction, effect, enforceability,
performance and remedies. In any action between any of the parties hereto
arising out of or relating to this Agreement (whether at law or in equity,
whether in contract or in tort or otherwise), each of the parties hereto: (i)
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware in and
for New Castle County, Delaware (unless the federal courts have exclusive
jurisdiction over the matter, in which case the United States District Court for
the District of Delaware); (ii) agrees that it will not attempt to deny or
defeat such jurisdiction by motion or other request for leave from such court;
and (iii) agrees that it will not bring any such action in any court other than
the Court of Chancery of the State of Delaware in and for New Castle County,
Delaware (unless the federal courts have exclusive jurisdiction over the matter,
in which case the United States District Court for the District of Delaware).
Service of any process, summons, notice or document to any party’s address and
in the manner set forth in Section 6.6 shall be effective service of process for
any such action.

 

(b)               EACH PARTY ACKNOWLEDGES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH
PARTY ACKNOWLEDGES, AGREES AND CERTIFIES THAT: (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD, IN THE EVENT OF LITIGATION, SEEK TO PREVENT OR DELAY
ENFORCEMENT OF SUCH WAIVER; (ii) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER; (iii) IT MAKES SUCH WAIVER VOLUNTARILY; AND (iv) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION  6.13.

 



7

 

 

6.14         Counterparts; Exchanges by Electronic Delivery. This Agreement may
be executed in several counterparts, each of which shall be deemed an original
and all of which, when taken together, shall constitute one and the same
instrument. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF format shall be sufficient to bind
the parties hereto to the terms of this Agreement.

 

6.15         Captions. The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

6.16         Attorneys’ Fees. If any action at law or suit in equity relating to
this Agreement or the enforcement of any provision of this Agreement is brought
against Stockholder, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).

 

6.17         Waiver. No failure on the part of Parent to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
Parent in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. Parent shall not be deemed to have waived any claim
available to Parent arising out of this Agreement, or any power, right,
privilege or remedy of Parent under this Agreement, unless the waiver of such
claim, power, right, privilege or remedy is expressly set forth in a written
instrument duly executed and delivered on behalf of Parent; and any such waiver
shall not be applicable or have any effect except in the specific instance in
which it is given.

 

6.18         Independence of Obligations. The covenants and obligations of
Stockholder set forth in this Agreement shall be construed as independent of any
other Contract between Stockholder, on the one hand, and the Company or Parent,
on the other. The existence of any claim or cause of action by Stockholder
against the Company or Parent shall not constitute a defense to the enforcement
of any of such covenants or obligations against Stockholder. Nothing in this
Agreement shall limit any of the rights or remedies of Parent under the Merger
Agreement, or any of the rights or remedies of Parent or any of the obligations
of Stockholder under any agreement between Stockholder and Parent or any
certificate or instrument executed by Stockholder in favor of Parent; and
nothing in the Merger Agreement or in any other such agreement, certificate or
instrument, shall limit any of the rights or remedies of Parent or any of the
obligations of Stockholder under this Agreement. Notwithstanding anything to
contrary in this Section 6.18, Stockholder will not be liable for claims,
losses, damages, liabilities or other obligations of, or incurred by, the
Company resulting from the Company’s breach of the Merger Agreement.

 

6.19         Construction.

 

(a)                For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.

 



8

 

 

(b)               The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

 

(c)                As used in this Agreement, the words “include,” “including”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

(d)               Except as otherwise indicated or if the context otherwise
requires: (i) all references in this Agreement to “Sections” and “Exhibits” are
intended to refer to Sections of this Agreement and Exhibits to this Agreement;
(ii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision of this Agreement; (iii) any definition of or reference to
any agreement, instrument or other document or any Legal Requirement in this
Agreement shall be construed as referring to such agreement, instrument or other
document or Legal Requirement as from time to time amended, supplemented or
otherwise modified; and (iv) any statute defined or referred to in this
Agreement shall include all rules and regulations promulgated thereunder.

 



9

 

  

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

Dialog Semiconductor plc

        By:                             Name           Title

 

Signature Page to Voting and Support Agreement

 



 

 

 

 

Stockholder

          Signature           Printed Name         Address:                
Facsimile:  

  

Signature Page to Voting and Support Agreement



 



 

 

 

Schedule 1

  

Shares Held of Record

Options, RSUs, Warrants
and Other Rights

Additional Securities
Beneficially Owned

  

               

 





 

 



 

Exhibit A

 

Form of Irrevocable Proxy

 

 

 

 



Irrevocable Proxy

 

The undersigned stockholder (the “Stockholder”) of Adesto Technologies
Corporation, a Delaware corporation (the “Company”), hereby irrevocably (to the
fullest extent permitted by law) appoints and constitutes Azara Acquisition
Corp., a Delaware Corporation and a wholly owned direct or indirect subsidiary
of Parent (“Merger Sub”) and Dialog Semiconductor plc, a company incorporated in
England and Wales (“Parent”), and each of them, the attorneys and proxies of the
Stockholder, with full power of substitution and resubstitution, to the full
extent of the Stockholder’s rights with respect to: (a) the outstanding shares
of capital stock of the Company owned of record by the Stockholder as of the
date of this proxy, which shares are specified on the final page of this proxy;
and (b) any and all other shares of capital stock of the Company which the
Stockholder may acquire on or after the date hereof. (The shares of the capital
stock of the Company referred to in clauses “(a)” and “(b)” of the immediately
preceding sentence are collectively referred to as the “Shares.”) Upon the
execution of this proxy, all prior proxies given by the Stockholder with respect
to any of the Shares are hereby revoked, and the Stockholder agrees that no
subsequent proxies will be given with respect to any of the Shares.

 

This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting and Support Agreement, dated as
of the date hereof, between Parent and the Stockholder (the “Support
Agreement”), and is granted in consideration of Parent entering into the
Agreement and Plan of Merger, dated as of the date hereof, among Parent, Merger
Sub and the Company (the “Merger Agreement”). This proxy will terminate on the
Expiration Date (as defined in the Support Agreement).

 

The attorneys and proxies named above will be empowered, and may exercise this
proxy, to vote the Shares at any time until the Expiration Date at any meeting
of the stockholders of the Company (however called) and at every adjournment or
postponement thereof, and in connection with any action by written consent of
stockholders of the Company:

 

(a)       in favor of: (i) the merger contemplated by the Merger Agreement (the
“Merger”) and the adoption of the Merger Agreement; (ii) each of the other
actions contemplated by the Merger Agreement; and (iii) any action in
furtherance of any of the foregoing;

 

(b)       against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and

 

(c)       against each of the following actions (other than the Merger, the
other Contemplated Transactions (as defined in the Merger Agreement) and actions
that are permitted by the terms of Section 4.2(b) of the Merger Agreement): (i)
any extraordinary corporate transaction, such as a merger, consolidation,
amalgamation, plan or scheme of arrangement, share exchange or other business
combination involving any Acquired Company (as defined in the Merger Agreement);
(ii) any sale, lease, sublease, license, sublicense or transfer of a material
portion of the rights or other assets of any Acquired Company; (iii) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any of its Significant Subsidiaries; (iv) any change in a majority of the board
of directors of the Company; (v) any amendment to the Company’s certificate of
incorporation or bylaws; (vi) any material change in the capitalization of the
Company or the Company’s corporate structure; and (vii) any other action which
is intended to impede, interfere with, delay, postpone, discourage or adversely
affect the Merger.

 

The attorneys and proxies named above may not exercise this proxy on any matter
not referred to in this proxy. The Stockholder may vote the Shares on all other
matters not referred to in this proxy, and the attorneys and proxies named above
may not exercise this proxy with respect to such other matters.

 



 

 

 

CONFIDENTIAL

 

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

 

Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Stockholder agrees that the court making such determination shall have the power
to limit such term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this proxy shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term or provision.

 

Dated: February ___, 2020

  

  STOCKHOLDER           Signature           Printed Name       Number of shares
of common stock of the Company owned of record as of the date of this proxy:    
   

 

Proxy

 

 





 